DETAILED ACTION
Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Elected Species


    PNG
    media_image1.png
    87
    645
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    664
    693
    media_image2.png
    Greyscale

A search of the prior art did not show the elected species. As no claims where specifically drawn to applicants’ elected species in independent form, no claims have been indicated as allowable. Claims written in independent form which require all the limitations of the elected species along with any dependent claims which require all the limitations of the elected species would be allowable.  Under MPEP 803.02, the search was again expanded to find an examinable species.

Examinable Species
The examinable species is represented by EX100

    PNG
    media_image3.png
    263
    374
    media_image3.png
    Greyscale


EX100 reads on applicants’ Formula 1 wherein n1 = 2; L1 = a fused heterocyclic with 5 rings and three nitrogen atoms; n2 = 1; L2 = organic ligand. The examinable species corresponds to claims 1, 3-5, 10-11, 13-20. Claims 7-9 and 12 are withdrawn from further consideration as not reading on the examinable species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1, 3, 4, 5, 10-11, 13-14, 16, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yen (US 2019/0100543).

Regarding Claims 1, 3-5, 10-11, Yen teaches an iridium complex represented by EX 100 (page 15, above) which reads on applicants’ Formula 1, as discussed above (per claim 1).
EX 100 shows:
n1 = 2, n2 =1 (per claim 3)
X1-X4 = CR, R = H (per claim 4)
3-1 as pyridine (per claim 5)
L2 = 5-1, Y51 and Y52 = O; T51 = 
    PNG
    media_image4.png
    18
    203
    media_image4.png
    Greyscale
R51a and R51c = Me; R51b = H (per claims 10-11)

Regarding Claims 13, 16, Yen teaches an organic electroluminescence device comprises a pair of electrodes composed of a cathode and an anode, and a light emitting layer between the pair of electrodes. The light emitting layer comprises the iridium complex of formula (1) [EX100] (paragraph 11) (per claims 13, 16).
EX100 reads on the Formula 1 wherein X1-X4 = CR, R = H; A1= a fused heterocyclic with 5 rings and three nitrogen atoms; n1 = 2; n2 = 1

Regarding Claim 14, Yen teaches a detailed OLED containing: 
 6 is transparent electrode, 14 is metal electrode, 7 is hole injection layer which is deposited onto 6, 8 is hole transport layer which is deposited onto 7, 9 is electron blocking layer which is deposited onto 8, 10 is phosphorescent emitting layer which is deposited onto 9, 11 is hole blocking layer which is deposited onto 10, 12 is electron transport layer which is deposited onto 11, and 13 is electron injection layer which is deposited onto 12 (paragraph 12) (per claim 14).

Regarding Claims 19-20, Yen teaches applicants’ OLED and Yen teaches the OLEDs are commonly used in flat panel displays (light emitting apparatus)  ((paragraph 2) (per claims 19-20).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yen (US 2019/0100543).
Regarding Claims 19-20, Yen teaches applicants’ OLED and Yen teaches the OLEDs are commonly used in flat panel displays (light emitting apparatus)  ((paragraph 2).
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have used the OLED of Yen in known areas of applicant which would have included in flat panel displays (light emitting apparatus) which reads on the instant limitations, absent unexpected results (per claims 19-20).	

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yen (US 2019/0100543) in view of Tamaru (US 2009/0236974).

Regarding Claim 17, Yen teaches EX100 in an OLED in the light emitting layer, as discussed above. The light emitting layer further includes a host material, and the iridium complex of formula (1) is used as a phosphorescent dopant material (paragraph 18). Yen fails to mention the weight of EX100 in the light emitting layer.
Tamaru teaches the content in the light emission layer of the host compound and the phosphorescent dopant is from 1 to 99% by weight, respectively, based on the total weight of all the compounds contained in the light emission layer. The content in the light emission layer of the phosphorescent dopant is preferably lower than that of the host compound, and more preferably 1 to 10% by weight of that of the host compound (paragraph 109).
The office regards the above as a generic teaching showing the general weight ratio of host to dopant in an OLEDs.
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have adjusted the weight ratio with the dopant in lower amount than the host since Tamaru teaches the content in the light emission layer of the phosphorescent dopant is preferably lower than that of the host compound which would have included a portion of the claimed dopant range, absent unexpected results (per claim 17).
	
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Yen fails to teach the emission wavelength of the device of claim 15.
Yen fails to teach the HOMO-LUMO of the device of claim 18

Claims 15 and 18 allowed.

Response to Amendment
New art discovered. Non-Final submitted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786